 

Exhibit 10.1

 

Dated 11 May 2016

 

————

 

Asset purchase agreement

 

(1) Dolphin Products Limited

 

(2) Gaming Partners International Corporation

 

(3) Entertainment Gaming Asia Inc.

 

 

 

 

Contents

 

Clause      



1.

Interpretation 1 2. Agreement to Sell and Purchase 4 3. Purchase Price 5 4.
Payment for Restrictive Covenants 7 5. Earn Out Payments 7 6. Condition and
Pre-Closing Covenant 10 7. Closing 11 8. Warranties, Undertakings and
Indemnities 13 9. Limitations on Claims 14 10. Employees 15 11. Restrictions on
the Seller 15 12. Termination of Litigation 16 13. Confidentiality and
Announcements 18 14. Assignment 19 15. Entire agreement, Status of LOI and No
Double Recovery 19 16. Variation and Waiver 19 17. Costs 20 18. Notices 20 19.
Severance 21 20. Governing Law and Jurisdiction 22      

 

Schedule         Schedule 1(a) Fixed Assets 23       Schedule 1(b) Other Assets
24       Schedule 2 Types of Raw Materials 25       Schedule 3 Closing and Post
Closing 26       1.               Closing   2.               Actions and
Obligations After Closing         Schedule 4 Warranties 27       Schedule 5
Unfinished Orders 28

 

 

 

 

THIS AGREEMENT is dated 11 May 2016

 

Parties

 

(1)Dolphin Products Limited, incorporated and registered in Hong Kong with its
registered office at Unit C1, G/F., Koon Wah Building, No. 2 Yuen Shun Circuit,
Yuen Chau Kok, Shatin, N.T., Hong Kong (“Seller”).

 

(2)Gaming Partners International Corporation, incorporated and registered in
Nevada, the United States of America, with its registered office at 3945 W.
Cheyenne Ave, Suite 208, North Las Vegas, Nevada 89032 (“Buyer”).

 

(3)Entertainment Gaming Asia Inc., incorporated and registered in Nevada, the
United States of America with its principal executive office at Unit C1, Ground
Floor, Koon Wah Building, No. 2 Yuen Shun Circuit, Yuen Chau Kok, Shatin, New
Territories, Hong Kong (“EGT”).

 

Background

 

On or about 21 April 2016, the Buyer and the Seller entered into a binding
letter of intent relating to the Transaction (the “LOI”). It is a term of the
LOI that the Parties shall enter into this agreement.

 

The Seller has agreed to sell and the Buyer has agreed to buy the Assets on the
terms of this agreement.

 

Agreed terms

 

1.Interpretation

 

1.1The definitions and rules of interpretation in this clause apply in this
agreement.

 

Affiliate: in relation to a body corporate, any subsidiary or holding company of
such body corporate, and any subsidiary of any such holding company for the time
being.

 

Assets: has the meaning given to it in clause 2.1.

 

Business: the business of designing, manufacturing and distributing gaming
chips, plaques and layouts for gaming tables, carried on by the Seller at the
Effective Time.

 

Business Day: a day other than a Saturday, Sunday or public holiday when banks
in Hong Kong and Las Vegas, Nevada, are open for business.

 

Buyer Group: the Buyer and each of its Affiliates.

 

Buyer Releasing Persons: has the meaning given to it in clause 12.3.

 

Claim: a claim under the Warranties.

 

Closing: the closing of the sale and purchase of the Assets pursuant to and in
accordance with this agreement.

 

Closing Date: has the meaning given to it in clause 7.1.

 

1

 

 

Crown Resorts Group: has the meaning given to it in clause 5.1.

 

Da Silva Proceedings: has the meaning given to it in clause 12.1(b).

 

Deed of Non-Competition: has the meaning given to it in clause 11.3.

 

Disclosed: fairly disclosed (with sufficient details to identify the nature and
scope of the matter disclosed) in the Disclosure Letter.

 

Disclosure Letter: the letter from the Seller to the Buyer, in agreed form, with
the same date as this agreement and described as the Disclosure Letter,
delivered by the Seller to the Buyer prior to or in connection with the
execution and delivery of this agreement.

 

Dolphin Proceedings: has the meaning given to it in clause 12.1(a).

 

Effective Time: 5:00 p.m. Hong Kong time on the Closing Date.

 

Encumbrance: any interest or equity of any person (including any right to
acquire, option or right of pre-emption) or any mortgage, charge, pledge, lien,
assignment, hypothecation, security interest, title retention or any other
security agreement or arrangement.

 

Earn Out Payments: has the meaning given to it in clause 5.1.

 

Excluded Assets: has the meaning given to it in clause 2.2.

 

Excluded Liabilities: has the meaning given to it in clause 2.3.

 

GAAP: generally accepted accounting principles in the United States,
consistently applied.

 

Intellectual Property: all patents, patent applications, docketed inventions,
registered and unregistered trademarks, trademark applications, trade names,
service marks, logos, copyrights, computer programs and other software and
information technology rights for production, domain names, URLs, websites,
trade secrets, confidential and proprietary business information, unpatented
inventions, processes, know how, product formulae, engineering, drawings, plans
and product specifications, trade dress, promotional displays and materials,
price lists, bid and quote information, literature, catalogues, brochures,
advertising material and the like and all customer, supplier and distributor
lists, in each case, relating to the Business or its customers or suppliers, all
product development and packaging development related to the Business, any
licenses, license agreements and applications related to any of the foregoing,
and readable copies of all business records relevant to the Business.

 

LOI: a binding letter of intent dated 21 April 2016 relating to the Transaction.

 

Material Adverse Change: has the meaning given to it in clause 7.5(b).

 

MCE: has the meaning given to it in clause 5.1.

 

Melco Crown: has the meaning given to it in clause 5.1.

 

MIDL: has the meaning given to it in clause 5.1.

 

2

 

 

Net Revenue: has the meaning given to it in clause 5.1.

 

Non-Related Party: has the meaning given to it in clause 5.1.

 

Parties: parties to this agreement, being the Seller, the Buyer and EGT, and
each of them is a Party.

 

Period: has the meaning given to it in clause 4.1.

 

Purchase Price: has the meaning given to it in clause 3.1.

 

Related Party: has the meaning given to it in clause 5.1.

 

Released Persons: has the meaning given to it in clause 12.1.

 

Releasing Persons: has the meaning given to it in clause 12.1

 

SEC: has the meaning given to it in clause 13.1.

 

Seller Group: the Seller and each of its Affiliates.

 

Settled Claims: the actions, claims, demands, obligations and liabilities
released and discharged pursuant to clause 12.

 

Settlement Deed: has the meaning given to it in clause 12.3.

 

Tax or Taxation: all forms of taxation and statutory, governmental, state,
federal, provincial, local, government or municipal charges, duties, imposts,
contributions, levies, withholdings or liabilities wherever chargeable and
whether of Hong Kong or any other jurisdiction; and any penalty, fine,
surcharge, interest, charges or costs relating thereto.

 

Third Party Consent: a consent, licence, approval, authorisation or waiver
required from a third party for the conveyance, transfer, assignment or novation
in favour of the Buyer of any of the Assets in terms acceptable to the Buyer.

 

Third Party Rights: the benefit of all rights and claims, warranties, choses in
action, causes of action, rights of recovery and rights of set-off of any kind
(other than rights and claims relating to Tax and claims under any insurance
policies) of the Seller against any third party, arising on or before the
Effective Time, in respect of the Assets.

 

Three Units: has the meaning given to it in clause 7.3(b).

 

Transaction: the transaction contemplated by this agreement or any part of that
transaction.

 

Unfinished Orders: the unfinished orders of the Seller listed in Schedule 5
(Unfinished Orders).

 

Warranties: the warranties set out in clause 8 and Schedule 4 (Warranties).

 

1.2References to clauses and Schedules are to the clauses of, and Schedules to,
this agreement and references to paragraphs are to paragraphs of the relevant
Schedule.

 

3

 

 

1.3The Schedules form part of this agreement and shall have effect as if set out
in full in the body of this agreement.

 

1.4This agreement shall be binding on, and enure to the benefit of, the parties
to this agreement and their respective personal representatives, successors and
permitted assigns, and a reference to a party shall include that party's
personal representatives, successors and permitted assigns.

 

1.5References to a document in agreed form is to that document in the form
agreed by the parties and initialled by them or on their behalf for
identification.

 

2.Agreement to Sell and Purchase

 

2.1The Seller shall sell free from Encumbrances, and the Buyer shall purchase
the following assets of the Seller (collectively, the “Assets”) free from all
Encumbrances with effect from the Effective Time:

 

(a)the fixed assets specified in Schedule 1(a);

 

(b)raw materials of the types described in the line items specified in Schedule
2 owned by the Seller immediately prior to Closing;

 

(c)all misc tools, spare parts and mold inventory used in the design,
manufacture and testing of all products and fixed assets including but not
limited to those described in Schedule 1(b);

 

(d)the Intellectual Property owned by the Seller and used or held for use by the
Seller in the Business and the Intellectual Property licensed to the Seller and
used or held for use by the Seller in the Business, provided that the licensed
Intellectual Property is sold by the Seller subject to the terms of the relevant
licence and the rights of the relevant licensor;

 

(e)computer and related hardware related to product design in the marketing
department of the Seller, including all sales documentation for past orders and
open quotes included but not limited to artwork, proposals, configuration
information, security features, formula;

 

(f)all research and development projects ongoing, finished and/or contemplated
related to the Business and the Assets;

 

(g)customers lists and customer contacts of the Seller in respect of the
Business;

 

(h)vendor lists, price lists and contacts of the Seller in respect of the
Business;

 

(i)permits and governmental authorizations in respect of the Business (if
applicable), to the extent transferrable;

 

(j)invention or copyright assignments (if any) and any restrictive covenant
agreements for the benefit of the Seller related to the Business and the Assets;
and

 

4

 

 

(k)the Third Party Rights relating to the Assets (other than to the extent
relating to any Excluded Assets or Excluded Liabilities or obligations of the
Seller under this agreement).

 

2.2Notwithstanding anything in clause 2.1 above to the contrary, the Assets
shall not include, and the Buyer shall not be deemed to purchase or acquire, any
assets of the Seller not included in clause 2.1 above, including but not limited
to the following (the “Excluded Assets”):

 

(a)all work in progress and finished goods of the Seller;

 

(b)any cash on hand, bank accounts, cash equivalents or marketable securities of
the Seller;

 

(c)the corporate or company seal, minute books, stock books, blank share
certificates, tax returns and other books and records relating to the corporate
organization of the Seller;

 

(d)the shares or equity interests of the Seller in its subsidiaries (if any);

 

(e)the Seller’s original corporate and tax records (provided that the Buyer
shall be entitled to have access to such records post-Closing as reasonably
necessary in respect of the Assets and copies of the Seller’s business records
relevant to the Business will be provided to the Buyer as part of the
Intellectual Property to be sold to the Seller);

 

(f)all claims, warranties, choses in action, causes of action, rights of
recovery and rights of set-off of any kind against third parties to the extent
relating to the Excluded Assets or Excluded Liabilities; and

 

(g)any fixed assets are shown by the Buyer’s due diligence review conducted
pursuant to the LOI not to be in working order, in respect of which the
identified defects have not been cured to the satisfaction of the Buyer (acting
reasonably) by the Business Day immediately preceding Closing.

 

2.3The Buyer shall assume no liability whatsoever of the Seller, whether or not
arising from or related to the ownership or operation of the Business or the
Assets, and whenever accruing (the “Excluded Liabilities”), all of which will be
retained by the Seller including but not limited to any amounts due to the
shareholders and/or Affiliates of the Seller.

 

3.Purchase Price

 

3.1The “Purchase Price” for the Assets to be paid by the Buyer to the Seller
pursuant to this agreement shall be determined as follows:

 

5

 

 

(a)The net book value as at 31 March 2016 of the fixed assets to be purchased by
the Buyer pursuant to this agreement. The agreed net book value of the fixed
assets to be purchased is specified in Schedule 1. The fixed assets to be
purchased by the Buyer shall be physically counted by the Buyer on the day
falling 3 Business Days prior to Closing. The fixed assets to be purchased by
the Buyer shall be those counted at the physical count and the price shall be
the aggregate of the agreed net book values specified in Schedule 1 of the fixed
assets physically counted.

 

PLUS

 

(b)The amount payable in respect of raw materials (of the types described in the
line items specified in Schedule 2), calculated in accordance with this clause
3.1(b). The quantity of raw materials to be purchased by the Buyer shall be
physically counted by the Buyer on the day falling 3 Business Days prior to
Closing. The raw materials to be purchased by the Buyer shall be the actual
quantity counted at the physical count and the price shall be the quantity
counted multiplied by the unit book value as at 31 March 2016 shown in the
Seller’s quarterly financial statements.

 

PLUS

 

(c)US$1,000,000

 

In determining the agreed book value of the fixed assets and raw materials as at
31 March 2016, the Seller’s historical accounting methods have been used.
Further, it is agreed by the Buyer and the Seller that the US$1,000,000 referred
to in clause 3.1(c) above reflects the market value of the equipment and
machinery being purchased.

 

3.2The Purchase Price shall be paid by the Buyer by wire transfer of immediately
available US dollars in the following manner:

 

(a)60% of the Purchase Price shall be paid upon Closing;

 

(b)20% of the Purchase Price shall be paid not later than the first anniversary
of Closing; and

 

(c)20% of the Purchase Price shall be paid not later than the second anniversary
of Closing.

 

3.3The amount of the Purchase Price to be paid upon Closing shall be applied as
follows:

 

(a)first, to satisfy any indebtedness encumbering the Assets; and

 

(b)second, to be paid to the Seller by wire transfer of immediately available
funds to an account designated in writing by the Seller at least 3 Business Days
prior to Closing.

 

3.4The instalments of the Purchase Price to be paid pursuant to clauses 3.2(b)
and 3.2(c) shall be paid by the Seller by wire transfer of immediately available
US dollars to an account designated in writing by the Seller not later than 20
Business Days prior to the expiry of the relevant last day for payment of the
relevant instalment specified in clause 3.2(b) or 3.2(c), as the case may be.

 

6

 

 

4.Payment for Restrictive Covenants

 

4.1In addition to the Purchase Price, in consideration for the restrictive
covenants given by the Seller in clause 11 and to be given by EGT and Mr. Chung
in the Deed of Non-Competition, the Buyer shall pay:

 

·The Earn Out Payments (as defined below) to account for the 5 year period
immediately following the Closing Date (the “Period”); and

 

·A total of US$530,000 upon Closing to the Seller by wire transfer of
immediately available funds to an account designated in writing by the Seller at
least 3 Business Days prior to Closing, to account for the 5 year period
immediately following the end of the Period.

 

4.2Without prejudice to any right of the Buyer to claim specific performance, in
the event there is a material breach of the restrictive covenants given by the
Seller in Clause 11 or by EGT under the Deed of Non-Competition, the following
shall apply: a) if any such material breach shall occur during the Period, each
of the Seller and EGT shall be jointly and severally liable to Buyer for an
amount of US$530,000 plus any Earn Out Payments paid to said parties up through
the material breach and b) if any such material breach shall occur during the 5
year period following the Period, each of the Seller and EGT shall be jointly
and severally liable to Buyer for an amount of US$530,000 plus any Earn Out
Payments paid to said parties up through the material breach. Each of 4.2(a) and
4.2 (b) shall be payment made as liquidated damages and shall be the Buyer’s
sole and exclusive remedy in damages (without prejudice to any claim by the
Buyer for specific performance).

 

5.Earn Out Payments

 

5.1In addition to the Purchase Price and the amount payable by the Buyer for
restrictive covenants, referred to in clause 4, the Buyer shall pay the Seller
the following “Earn Out Payments”:

 

(a)Territorial Earn Out. For a period of five (5) years following Closing, three
percent (3%) of Net Revenue from gaming chip and plaque sales made by the Buyer
and its Affiliates and their agents to Non-Related Party casinos subject to a
cap of a total of US$500,000,000 of Net Revenue, in the following countries:

 

(i)In Macau, Star World, Louis the XIII and the MGM Macau properties;

 

(ii)In the Philippines, the next Tiger Resort, Leisure and Entertainment
opening, Resort World Bayshore, Solaire, Royce, Winford, Boracay, City of Dreams
Manila, Tiger, Midori, Leisure & Entertainment;

 

7

 

 

(iii)In Australia, the Star and all casinos within the Crown Resorts Group,
including but not limited to Crown Melbourne, Crown Perth and the planned Crown
Sydney property;

 

(iv)In Cambodia, all casinos, except NAGA World and any of its affiliated
properties; and

 

(v)In Korea, Laos, Nepal, Thailand and Myanmar, all casinos; and

 

(b)Malaysia Earn Out. The Buyer shall pay the Seller three percent (3%) of the
revenue actually received by the Buyer and/or its Affiliates in relation to
sales of 312,000 wheelchecks sets to Genting Highlands Resort, Malaysia, the
product order in respect of which was received by the Seller and referred to the
Buyer after the signing of the LOI, minus (i) all taxes paid in respect of such
product order (VAT, usage rights, duties, etc.) excluding corporation or profits
tax, (ii) all credits or discounts given in respect of such order for whatever
reason, (iii) all products sales commissions paid in respect of such product
order to sales executives employed by the Buyer and (iv) all freight,
transportation, installation and packaging expenses specifically invoiced to the
customer in respect of the delivery and installation of such product order; and

 

(c)Melco Crown Earn Out. The following percentages of Net Revenue from gaming
chip and plaque sales made by the Buyer and its Affiliates to any and all
Related Parties and their agents:

 

(i)For the first US$10,000,000 of Net Revenue at any time after Closing (without
any time limit), fifteen percent (15%); and

 

(ii)For five (5) years after Closing, and in addition to the payment under (i)
above, three percent (3%), capped at a total of US$30,000,000 of Net Revenue.

 

Notwithstanding the above calculation, no Earn Out Payments are payable to the
Seller until the aggregate amount of Earn Out Payments under Section 5.1(a), (b)
& (c) above exceeds US$900,000, and the Seller shall only be entitled to the
Earn Out Payments which are above the said US$900,000.

 

For the purposes of this clause 5.1:

 

“Net Revenue” means revenue actually received by the Buyer and/or its Affiliates
during the year minus (a) all taxes paid during the year (VAT, usage rights,
duties, etc.) excluding corporation or profits tax, (b) all credits or discounts
given during the year for whatever reason, (c) all products sales commissions
paid during the year to sales executives employed by the Buyer and (d) all
freight, transportation, installation and packaging expenses specifically
invoiced to customers during the year in respect of the delivery and
installation of the customers’ respective product orders.

 

“Crown Resorts Group” means Crown Resorts Limited and its Affiliates.

 

8

 

 

A “Related Party” is any and all of Melco Crown Entertainment Limited (“MCE”),
Melco International Development Limited (“MIDL”), Crown Resorts Limited, each
entity directly or indirectly, now or in the future, majority owned by any of
the foregoing, City of Dreams, Manila (which is a 50:50 indirectly owned joint
venture of MCE) and casinos in Vietnam, Cyprus, Spain and Russia in which MIDL
or MCE has, now or in the future, a direct or indirect equity investment
(regardless of percentage ownership) (collectively “Melco Crown”).

 

“Non-Related Party” means a person which is not a Related Party.

 

5.2Within 2 months after the end of each financial year of the Buyer following
Closing, the Buyer shall provide the Seller with:

 

(a)copies of the annual audited consolidated financial statements of the Buyer
Group (only if at the relevant time the Buyer is no longer listed on the NASDAQ
Stock Exchange) and/or copies of the annual audited financial statements of any
of its relevant Affiliates whose accounts have not been consolidated into those
of the Buyer Group;

 

(b)a calculation worksheet and, if requested by the Seller, the related invoices
and supporting documents for the Earn Out Payments; and

 

(c)upon the request of the Seller and at the Seller’s expense, a certificate
signed by the auditors of the Buyer confirming that the amount of the Earn Out
Payments payable to the Seller has been accurately calculated in accordance with
the terms of this agreement.

 

5.3The Seller hereby directs that the Earn Out Payments be paid by the Buyer by
wire transfer of immediately available US dollars to a bank account of
designated in writing by the Seller not later than 20 Business Days prior to the
relevant last day for payment of the relevant Earn Out Payment. The Buyer shall
pay to the bank account the relevant amount of the Earn Out Payments as shown in
the calculation worksheet referred to in clause 5.2(b) above within 10 calendar
days after the same is delivered to the Seller.

 

5.4If the Seller intends to dispute the amount of the Earn Out Payments payable
to the Seller as stated in the calculation worksheet referred to in clause
5.2(b), the Seller shall give the Buyer a written notice within 30 calendar days
after the announcement and release of the relevant annual audited consolidated
financial statements of the Buyer Group. If such amount is not agreed within 60
calendar days after the serving of the written notice, either the Seller or the
Buyer may refer the matter for determination in accordance with the procedure
detailed in clause 5.5. Payment of the amount agreed, or determined pursuant to
clause 5.5, shall be made within 10 calendar days after such agreement or
determination.

 

9

 

 

5.5If the Buyer and the Seller have failed to reach agreement on the matters set
out in clause 5.4, within the 60 calendar days period referred to in clause 5.4,
either of them may refer the matter to an independent firm of accountants
(“Expert”) for resolution as follows:

 

(a)the Expert shall be jointly agreed by the parties or, if no agreement is
reached within 14 calendar days after either one of them notifies the other that
it wishes to appoint an Expert, shall be nominated at the request of either the
Buyer or the Seller by the President for the time being of the Hong Kong
Institute of Certified Public Accountants and the Buyer and the Seller shall
co-operate and use their reasonable endeavours to agree the terms of appointment
with the Expert as soon as reasonably possible (and if terms cannot be agreed
within 14 calendar days from the date of nomination, then either the Buyer or
the Seller may request the President for the time being of the Hong Kong
Institute of Certified Public Accountants to nominate another Expert and the
Buyer and the Seller shall cooperate and use their reasonable endeavours to
agree terms with that Expert);

 

(b)neither the Buyer nor the Seller shall unreasonably withhold agreement to the
proposed terms of appointment of the Expert;

 

(c)the Expert shall be requested to resolve the matter in dispute applying the
terms of this agreement;

 

(d)the determination of the Expert shall be final and binding on both the Buyer
and the Seller in the absence of manifest error;

 

(e)the fees of the Expert shall be shared by Buyer and the Seller equally;

 

(f)the Expert shall present its findings in writing to the Buyer and the Seller
within 30 calendar days of its appointment and the Buyer and the Seller shall
give it all reasonable assistance, together with access to all personnel and
documents it requests; and

 

(g)the Buyer and the Seller shall use their best endeavours to appoint an Expert
who is based in the United States of America. If an Expert who is not based in
the United States of America is nominated by the President for the time being of
the Hong Kong Institute of Certified Public Accountants or by the Seller,
subject to the Buyer’s agreement to the appointment of such Expert, the Seller
shall be liable for the travelling expenses of such Expert arising from the
performance by the Expert of its duty in accordance with the terms of its
appointment.

 

6.Condition and Pre-Closing Covenant

 

6.1Closing is conditional upon:

 

(a)the Warranties given by the Seller under this agreement remaining true and
accurate in all material respects and not misleading in any material respect at
Closing and the Parties’ compliance with their respective obligations under this
agreement required to be complied with prior to Closing; and

 

10

 

 

(b)the Seller delivering to the Buyer the duly executed Deed of Non-Competition.

 

6.2The Seller shall not take any action to harm or injure the rights or business
relationship of any other person as a result of this agreement or the purchase
of the Assets by the Buyer pursuant to this agreement prior to Closing.

 

7.Closing

 

7.1Subject to clause 6.1 above, Closing shall take place on 11 May 2016 at
3:00pm Hong Kong time at the Three Units or at any other place and/or on any
other date and/or at any other time (as the case may be) as may be agreed in
writing by the Parties (the “Closing Date”).

 

7.2At Closing, the Seller shall comply with its obligations set out in paragraph
1 of Schedule 3.

 

7.3At Closing, and subject to the Seller having complied with clause 7.2, the
Buyer shall:

 

(a)pay the Closing payments referred to in clauses 3.2(a) and 4 above within 48
hours after Closing to the Seller by wire transfer of immediately available
funds to an account designated in writing by the Seller at least 3 Business Days
prior to Closing.

 

(b)pay to the Seller within 48 hours after Closing:

 

(i)an amount equal to two (2) months’ of rent payable (excluding taxes,
management fees, electricity and water) under the three (3) lease agreements for
the three (3) units comprising the Seller’s factory premises, capped at
US$130,000; and

 

(ii)an additional amount equal to two (2) months’ rent (excluding taxes,
management fees, electricity and water) payable under the three (3) lease
agreements for the three (3) units comprising the Seller’s factory premises, as
compensation for the termination of the three (3) lease agreements, such
additional amount capped at US$130,000.

 

Subject to the foregoing, all costs of terminating the three (3) leases shall be
for the Seller’s account. The three (3) units comprising the Seller’s factory
premises are Units C1 and C2 on the Ground Floor of, and Unit 303 on the 3rd
Floor of, Koon Wah Building, 2 Yuen Shun Circuit, Yuen Chau Kok, Shatin, New
Territories, Hong Kong (the “Three Units”).

 

(c)deliver to the Seller:

 

(i)duly executed counterparts of the licences, agreements, assignments and other
documents referred to in paragraph 1(g) of Schedule 3;

 

11

 

 

(ii)a certified copy of the resolution of the board of directors of the Buyer
authorising the execution and delivery by the officers specified in the
resolution of this agreement, and any other documents referred to in this
agreement as being required to be delivered by it.

 

(iii)a signed acknowledgement of the Disclosure Letter;

 

(iv)duly executed counterpart of the Deed of Non-Competition; and

 

(v)duly executed counterpart of the Settlement Deed duly executed by the Buyer
and Mr. Da Silva.

 

7.4If the Seller does not comply with its obligations set out in paragraph 1 of
Schedule 3 in any material respect, or if any of the termination events referred
to in clause 7.5 below occurs, the Buyer may, without prejudice to any other
rights or remedies it has (including the right to claim damages for breach of
this agreement):

 

(a)so far as is practicable, proceed to Closing; or

 

(b)by written notice to the Seller, defer Closing to a date no more than 28
calendar days after the date on which Closing would otherwise have taken place;
or

 

(c)by written notice to the Seller, terminate this agreement (and if so
terminated, this agreement shall terminate and cease to have effect save for the
provisions referred to in clause 7.6 and any rights, remedies and obligations or
liabilities of the Parties that have accrued up to the termination.

 

7.5The termination events referred to in clause 7.4 above are:

 

(a)any material inaccuracy in the documents provided by the Seller to the Buyer
as a result of the Buyer’s due diligence requests made pursuant to section 4 of
the LOI, which material inaccuracy materially adversely affects the value of the
Assets as a whole;

 

(b)the occurrence of any action, event, condition or circumstance that,
individually or in the aggregate, has had or could reasonably be expected to
have a material adverse effect on the value of the Assets as a whole (“Material
Adverse Change”), provided, however, that when determining whether there has
been a Material Adverse Change, any adverse effect attributable to any of the
following shall be disregarded: (a) general economic, business, industry or
financial market conditions (whether in the United States, Asia or otherwise),
but that do not disproportionately affect the Seller; (b) the taking of any
action required by this agreement; (c) the announcement of the Transaction; (d)
the breach of this agreement by the Buyer; (e) any changes in applicable laws,
regulations or accounting rules, including GAAP; (g) any existing event,
occurrence or circumstance set forth in the Disclosure Letter; or (h) any
adverse change in or effect on the Assets that is cured by or on behalf of the
Seller to the reasonable satisfaction of the Buyer before the termination of
this agreement; and

 

12

 

 

(c)any material misrepresentation or breach of any covenant herein required to
be fulfilled prior to Closing by the Seller which taken individually or in the
aggregate with other such misrepresentations or breaches, materially adversely
affects the value of the Assets as a whole.

 

7.6On termination of this agreement in accordance with clause 7.4(c), the
following clauses shall remain in force: clause 1 and clause 13 to clause 20
inclusive.

 

7.7Following Closing, the Buyer and the Seller shall each comply with their
respective obligations set out in paragraph 2 of Schedule 3.

 

8.Warranties, Undertakings and Indemnities

 

8.1The Parties acknowledge that the Assets are to be sold and purchased under
this agreement on an “as is” basis and fit for the purpose for which they are
currently used by the Seller, the representations, warranties and other
covenants given by the Seller shall be limited accordingly.

 

8.2The Seller represents and warrants that, except as Disclosed, each Warranty
is true, accurate and not misleading on the date of this agreement and on
Closing.

 

8.3Each of the Warranties is separate and, unless otherwise specifically
provided, is not limited by reference to any other Warranty or any other
provision in this agreement.

 

8.4Except for the matters Disclosed, the due diligence investigation conducted
by the Buyer, referred to in section 4 of the LOI, shall not limit or affect the
representations, warranties, covenants or indemnities of the Seller made in this
agreement.

 

8.5The Buyer represents and warrants to the Seller that each of the following
statements is true, accurate and not misleading on the date of this agreement
and on Closing:

 

(a)The Buyer has all requisite power and authority, and has taken all necessary
corporate action, to enable it to enter into and perform this agreement and all
agreements and documents entered into, or to be entered into, pursuant to the
terms of this agreement.

 

(b)All necessary licences, consents, permits, agreements, arrangements and
authorities (public and private) have been obtained to enable the Buyer to
manufacture and sell gaming chips and plaques in all necessitated jurisdictions,
and all such licences, consents, permits, agreements, arrangements and
authorities are valid and subsisting.

 

8.6The Seller undertakes not to dispose of any raw materials following the
Buyer’s pre-Closing physical count referred to in clause 3.1(b) and up to
Closing.

 

13

 

 

8.7Subject to the limitations on Claims contained in clause 9 below, the Seller
agrees to defend, indemnify and hold harmless the Buyer, its Affiliates and
their respective agents, employees, officers, directors, successors and assigns,
from and against any and all liabilities and claims for demands, suits, actions,
liabilities, losses, damages, injuries judgments, costs and expenses, directly
or indirectly arising from any untruth, inaccuracy or breach of any
representation, covenant or agreement made by the Seller in this agreement, any
Excluded Asset or Excluded Liability, including claims from the Seller’s
employees, agents, customers, vendors, landlords or the shareholders of EGT
relating to an event which occurred prior to Closing.

 

8.8The Buyer agrees to defend, indemnify and hold harmless the Seller, its
Affiliates and their respective agents, employees, officers, directors,
consultants, successors and assigns, from and against any and all liabilities
and claims, including, without limitation, future liabilities and claims by
third parties, for demands, suits, actions, liabilities, losses, damages,
injuries, judgments, costs and expenses (including reasonable attorney’s fees
and costs), directly or indirectly arising from any untruth, inaccuracy or
breach of any representations, covenants or agreements made by the Buyer in this
agreement and from use of the Assets post-Closing, except that the foregoing
indemnity shall not apply in respect of any matter arising out of: (a) a breach
of any representation, warranty or covenant of the Seller in this agreement; (b)
any of the Excluded Liabilities retained by the Seller or (c) any pre-Closing
act or omission by the Seller or any of its representatives.

 

9.Limitations on Claims

 

9.1The aggregate liability of the Seller for all Claims shall not exceed
US$5,900,000.

 

9.2The Seller shall not be liable for a Claim unless notice in writing of the
Claim, summarising the nature of the Claim (in so far as it is known to the
Buyer) and, as far as is reasonably practicable, the amount claimed, has been
given by or on behalf of the Buyer to the Seller on or before the date which
falls twelve months after Closing.

 

9.3No liability shall attach to the Seller unless the aggregate amount of all
Claims for which it is be liable shall exceed US$10,000 and in such event the
Seller shall be liable for the whole of such amount and not merely the excess.

 

9.4The Seller shall not be liable for a Claim in respect of any matter which has
been Disclosed.

 

9.5Nothing in this clause 9 applies to exclude or limit the liability of the
Seller to the extent that a Claim arises or is delayed as a result of
dishonesty, fraud, wilful misconduct or wilful concealment by the Seller, its
agents or advisers.

 

14

 

 

10.Employees

 

10.1The Seller shall be responsible for the termination of its existing
employees and/or agents as a result of the Transaction. The Buyer agrees to pay
to the Seller a fixed sum of US$520,000 within 60 calendar days after Closing
for paying all legally necessitated costs stemming from the termination of
employment and/or appointment of the Seller’s employees and agents (including
payments made in lieu of notice, severance and long service payments, any other
contractual and/or legal entitlements of the employees and agents and related
Taxes).

 

10.2Prior to the Seller’s provision of notice to its employees, the Buyer shall
notify the Seller of any and all key employees and/or agents it wishes to become
the Buyer’s employees; the said employees shall sign new employment agreements
with the Buyer (as necessary) prior to being rewarded employment. The Seller
shall remain responsible for any and all liability stemming from the layoff
and/or termination of the Seller’s employees and/or agents, and agrees that the
Buyer’s liability will be strictly limited to the payout of US$520,000 referred
to in clause 10.1.

 

11.Restrictions on the Seller

 

11.1The Seller undertakes to the Buyer that, save in relation to the Unfinished
Orders (in respect of which the Buyer hereby gives its consent for the Seller to
complete after Closing), following Closing, the Seller shall not (and the Seller
shall procure that EGT and its subsidiaries shall not) do any of the following
in any capacity, whether on its own behalf, or on behalf of, or jointly with,
any other person:

 

(a)at any time during the period of 10 years from Closing own, operate, control
or participate in any way in a company that manufactures gaming chips, plaques,
jetons, playing cards or layouts for gaming tables in competition with the
Buyer;

 

(b)at any time during the period of 10 years from Closing employ or engage, or
offer to employ as an employee or engage as a consultant, or solicit or
otherwise entice or attempt to entice away from the Buyer or any member of the
Buyer Group, any key employee or agent who becomes the Buyer’s employee or
consultant in the business of supplies of gaming chips, plaques and layouts for
gaming tables pursuant to clause 10.2;

 

(c)at any time during the period of 10 years from Closing canvass, solicit or
approach or cause to be canvassed, solicited or approached any person who shall
at any time within 2 (two) years preceding Closing have been a client, customer,
representative or agent of the Seller in relation to the Business for the
purpose of offering to that person chips, plaques and layouts for gaming tables
supplied by the Seller in relation to the Business at Closing; or

 

15

 

 

(d)use in the course of any business any trade or service mark, business or
domain name, design or logo which, at Closing, was or had been used by the
Seller in respect of the Business, or anything which is, in the reasonable
opinion of the Buyer, capable of confusion with such mark, name, design or logo.

 

11.2Each undertaking in clause 11.1 is a separate undertaking of the Seller and
shall be enforceable separately and independently by the Buyer. In the event of
any such restriction being determined to be unenforceable in whole or in part
for any reason, that unenforceability shall not affect the enforceability of the
remaining restrictions in this agreement or (in the case of restrictions
unenforceable in part) the remainder of that restriction.

 

11.3While the restrictions contained in clause 11 are considered fair and
reasonable by the Buyer and the Seller in order to assure the Buyer the full
benefit of the Assets, it is recognized that restrictions of the nature in
question may fail for technical reasons and accordingly it is hereby agreed and
declared that if any of such restrictions shall be adjudged to be void as going
beyond what is reasonable in all the circumstances for the protection of the
interests of the Buyer but would be valid if part of the wording thereof were
deleted or the periods thereof reduced or the range of activities or area dealt
with thereby reduced in scope, the said restriction shall apply with such
modifications as may be necessary to make it valid and effective.

 

11.4The Seller shall ensure that, on or prior to Closing, EGT and Mr. Chung
shall enter into an agreement of non-competition in the agreed form, in favour
of the Buyer, containing equivalent restrictions to those set forth in clause
11.1 (the “Deed of Non-Competition”). The Seller shall procure that EGT and Mr.
Chung comply with the terms of the Deed of Non-Competition.

 

12.Termination of Litigation

 

12.1With effect from Closing, each of the Buyer and the Seller (for itself and
on behalf of its respective Affiliates and its and their respective directors,
officers and employees) (collectively, the “Releasing Persons”) irrevocably
releases and forever discharges the other Party and its respective Affiliates
and the respective directors, officers and employees of the other Party and/or
its Affiliates (collectively, the “Released Persons”) from all and any actions,
claims, demands, obligations and liabilities, whether in Hong Kong or any other
jurisdiction, whether actual or contingent, whether or not presently known to
the Releasing Persons (or any of them) or to the law, whether in law or equity
and whether past, present or future, including claims for legal costs and
expenses, that the Releasing Persons or any of them ever had, may have or
hereafter can, shall or may have against any of the Released Persons arising out
of under or in connection with the events and matters giving rise to:

 

(a)the two legal proceedings before the High Court of Hong Kong, namely High
Court Action No. 3038 of 2015 and High Court Miscellaneous Proceedings No. 3354
of 2015 (collectively, the “Dolphin Proceedings”); and

 

16

 

 

(b)all proceedings (whether in Hong Kong or France or any other jurisdiction)
against Mr. Paulo Da Silva (collectively, the “Da Silva Proceedings”).

 

For clarification purposes, each of the Buyer and the Seller hereby agrees that
each will be responsible for its own legal fees and costs stemming from the
Settled Claims.

 

For the purpose of clarification, Clause 12.1 shall not release or discharge Mr.
Paulo Da Silva from the proceedings by the Buyer against him in France upon
Closing and his relief is subject to Clauses 12.3 and 12.4 hereinafter.

 

12.2Promptly following Closing, the Buyer shall irrevocably withdraw, terminate
and discontinue the Dolphin Proceedings in accordance with the appropriate court
procedures. The Buyer and the Seller agree that there will be no order as to
costs in relation to either the Dolphin Proceedings or the Da Silva Proceedings.
In respect of the Dolphin Proceedings, the Buyer and the Seller shall instruct
their respective legal counsel to execute a Consent Order (pursuant to O. 42, r.
5A of the Rules of the High Court) and shall take all steps necessary to have
such a Consent Order made, ordering that:

 

(a)the sum of HK$498,700 (four hundred ninety-eight thousand and seven hundred
Hong Kong dollars) paid into Court by the Buyer on 23 February 2016, along with
interest accrued, if any, be released to the Buyer; and

 

(b)the Dolphin Proceedings be dismissed.

 

12.3Subject to Mr. Da Silva entering into a settlement deed with the Buyer in
which Mr. Da Silva agrees (1) to return to the Buyer any and all confidential
information of the Buyer in his possession, (2) not to use any confidential
information of the Buyer for any purpose and (3) not to be employed in a casino
currency manufacturing business which competes with the Buyer (the “Settlement
Deed”), the Buyer agrees (for itself and on behalf of its respective Affiliates
and its and their respective directors, officers and employees) (collectively,
the “Buyer Releasing Persons”) to irrevocably release and forever discharge Mr.
Da Silva from all and any actions, claims, demands, obligations and liabilities,
whether or not presently known to the Buyer Releasing Persons or to the law,
whether in law or equity and whether past, present or future, that the Buyer
Releasing Persons or any of them ever had, may have or hereafter can, shall or
may have against Mr. Da Silva arising out of under or in connection with the
events and matters giving rise to the Da Silva Proceedings.

 

12.4Subject to Mr. Da Silva entering into the Settlement Deed, the Buyer agrees,
promptly following the execution of the Settlement Deed by Mr. Da Silva, to
irrevocably withdraw and terminate the Da Silva Proceedings in accordance with
the appropriate court procedures.

 

17

 

 

12.5Each party, including Mr. Da Silva, will be responsible for their own legal
costs and all other costs related to those proceedings from the beginning to the
end. This clause is intended to apply to and supersede any outstanding costs
orders to the contrary (including any unpaid costs orders).

 

12.6Each of the Buyer and the Seller agrees to indemnify and keep indemnified
the other Party and its respective Affiliates and the respective directors,
officers and employees of the other Party and/or its Affiliates against all
losses, costs, expenses and damages incurred by the other Party, its Affiliates
and/or such directors, officers and employees (including the entire legal
expenses incurred) in connection with any actions, claims, demands, suits or
proceedings which the first Party, its Affiliates or the respective directors,
officers or employees of such Party and/or its Affiliates may bring against the
other Party or any of its respective Affiliates or the respective directors,
officers or employees of the other Party and/or its Affiliates after Closing
which are stated in clause 12.1 to be released and discharged (excluding, for
the avoidance of doubt, the performance and enforcement of this agreement).

 

12.7The Parties expressly agree that nothing contained in this agreement shall
prevent any Party from making a claim or demand against the other Parties in
relation to the performance, enforcement or any breach of any of the terms of
this agreement.

 

12.8This agreement is entered into in connection with the compromise of the
Settled Claims. The Buyer and the Seller acknowledge that this agreement is not
and shall not be represented or construed by either of them as an admission of
liability or wrongdoing on the part of any Party to this agreement or any other
person or entity.

 

13.Confidentiality and Announcements

 

13.1The Buyer and the Seller’s parent entity, EGT, will each be required to make
a public announcement (which public announcement shall include an appropriate
filing with the Securities and Exchange Commission (“SEC”)) of the entering into
of this agreement. The Buyer and the Seller shall provide drafts of their
respective public announcements (in the Seller’s case, to be made by EGT) to the
other Party and shall provide the other Party a reasonable opportunity to
provide input on their respective public announcements as they relate to any
information or statements regarding the other Party. Each Party acknowledges
that the Buyer and EGT will be required to file a Form 8-K and/or press release
regarding this agreement in accordance with applicable securities laws and SEC
requirements. All of GPI’s and EGT’s SEC filing(s) regarding this agreement or
the Transaction shall be subject to the prior approval of, and co-ordinated
with, both the Buyer and the Seller, provided that this requirement shall not
prevent the Buyer or EGT complying with the legal, regulatory or stock exchange
requirements applicable to it in the circumstances.

 

13.2In addition to the public announcements required by applicable law or
securities regulations, the Buyer and EGT may issue a joint press release in
relation to this agreement (the form of which joint press release would require
agreement between the Buyer and EGT).

 

18

 

 

13.3Except as provided in clauses 13.1 and 13.2 above, neither Party nor any of
their Affiliates or their respective officers, directors, stockholders,
employees or agents shall make any public or private announcement or issue any
press release or other publicity in respect of this agreement orthe Transaction
without the prior written consent of the other Parties (except for such
disclosures as are required in applications or by applicable securities or
gaming laws or stock market rules).

 

14.Assignment

 

14.1Subject to clause 14.2 below, neither Party shall assign, transfer,
mortgage, charge, declare a trust of, or deal in any other manner with any of
its rights and obligations under this agreement without the prior written
consent of the other Parties.

 

14.2Either Party may assign its rights under this agreement to any of its
Affiliates, without the prior written consent of the other Parties.

 

15.Entire agreement, Status of LOI and No Double Recovery

 

15.1This agreement (together with the documents referred to in it) and the LOI
constitute the entire agreement between the Parties relating to their subject
matter and supersede and extinguish all previous discussions, correspondence,
negotiations, drafts, agreements, promises, assurances, warranties,
representations and understandings between them, whether written or oral,
relating to their subject matter.

 

15.2The Buyer and the Seller are parties to the LOI. The provisions of this
agreement implement the terms provided in the LOI. To the extent that the
provisions of this agreement and the terms in the LOI cover the same matters,
this agreement supersedes the LOI. Otherwise, the provisions of the LOI shall
survive in accordance with their respective terms.

 

15.3No Party shall be entitled to recover damages or obtain payment,
reimbursement, restitution or indemnity more than once under the LOI, the
Settlement Deed and this agreement for loss arising out of the same
circumstances.

 

16.Variation and Waiver

 

16.1No variation of this agreement shall be effective unless it is in writing
and signed by the Parties (or their authorised representatives).

 

16.2No failure or delay by a Party to exercise any right or remedy provided
under this agreement or by law shall constitute a waiver of that or any other
right or remedy, nor shall it prevent or restrict the further exercise of that
or any other right or remedy. No single or partial exercise of such right or
remedy shall prevent or restrict the further exercise of that or any other right
or remedy. A waiver of any right or remedy under this agreement or by law is
only effective if it is in writing.

 

19

 

 

16.3Except as expressly provided in this agreement, the rights and remedies
provided under this agreement are in addition to, and not exclusive of, any
rights or remedies provided by law.

 

16.4Except for the Affiliates of the Seller and the Buyer and the respective
directors, officers and employees of the Seller, the Buyer and their respective
Affiliates, which shall have the right to enforce the provisions in clause 12
(Termination of Litigation) of this agreement, a person who is not a party to
this agreement shall not have any rights under the Contracts (Rights of Third
Parties) Ordinance (Cap. 623) to enforce any term of this agreement.

 

17.Costs

 

Except as expressly provided in this agreement, each Party shall pay its own
costs and expenses incurred in connection with the negotiation, preparation and
execution of this agreement (and any documents referred to in it).

 

18.Notices

 

18.1All communications and notices under this agreement shall be in writing in
the English language and shall be personally delivered or transmitted via
electronic mail or facsimile transmission or recognized international courier
service, addressed to the relevant Party at the relevant address set forth below
or such other address, contact details or contact persons as shall be designated
by a Party in a written notice to the other Parties:

 

Seller

Unit 15-16, 19/F, Delta House, 3 On Yiu Street, Shatin, New Territories, Hong
Kong

 

Attention:   Mr. Yuk Man Chung, Clarence     Chairman & CEO Telephone No. : +852
3151-3763 Facsimile No. : +852 2153-9111 Email Address :
ClarenceChung@egt-group.com

 

Buyer

3945 W. Cheyenne Avenue, #208, North Las Vegas, NV 89032

 

Attention:   Mr. Greg Gronau     President & CEO           Mr. Matthew Hagerty,
ESQ.     Corporate Counsel       Telephone No. : 702-598-2401       Facsimile
No. : 702-598-2494 Email Address : ggronau@gpigaming.com &
mhagerty@gpigaming.com

 

20

 

 

EGT

Unit 15-16, 19/F, Delta House, 3 On Yiu Street, Shatin, New Territories, Hong
Kong

 

Attention:   Mr. Yuk Man Chung, Clarence     Chairman & CEO Telephone No. : +852
3151-3763 Facsimile No. : +852 2153-9111 Email Address :
ClarenceChung@egt-group.com

 

18.2All notices shall be deemed duly given (i) on the date of receipt, if
personally delivered, (ii) ten (10) Business Days after delivery to the
recognized international courier service, if by recognized international courier
service, or (iii) upon receipt of the written confirmation of the electronic
mail or facsimile, if by electronic mail or facsimile transmission.

 

18.3The Buyer hereby irrevocably appoints Susan Kendall, c/o Baker McKenzie,
14th Floor, Hutchinson House, 10 Harcourt Road, Hong Kong SAR as its agent (the
“Buyer Process Agent”) to accept service of process in Hong Kong in any legal
action or proceedings arising out of this agreement, service upon whom shall be
deemed completed whether or not forwarded to or received by the Buyer.

 

18.4If such Buyer Process Agent ceases to be able to act as such or to have an
address in Hong Kong, the Buyer irrevocably agrees to appoint a new process
agent in Hong Kong acceptable to the Seller and to deliver to the Seller within
10 calendar days a copy of a written acceptance of appointment by the process
agent accepted by the Seller. For the avoidance of doubt, until such time as the
Seller receives a copy of such written acceptance, service of process on the
agent specified in clause 18.3 will constitute valid service under this
agreement.

 

18.5Notwithstanding the foregoing provisions of this clause 18, each Party
irrevocably consents to any process in any legal action or proceedings arising
out of or in connection with this agreement being served on it in accordance
with the provisions of this agreement relating to service of notices. Nothing
contained in this agreement shall affect the right to serve process in any other
manner permitted by law.

 

19.Severance

 

If any provision or part-provision of this agreement is or becomes invalid,
illegal or unenforceable, it shall be deemed modified to the minimum extent
necessary to make it valid, legal and enforceable. If such modification is not
possible, the relevant provision or part-provision shall be deemed deleted. Any
modification to or deletion of a provision or part-provision under this clause
shall not affect the validity and enforceability of the rest of this agreement.

 

21

 

 

20.Governing Law and Jurisdiction

 

20.1This agreement and any dispute or claim arising out of or in connection with
it or its subject matter or formation (including non-contractual disputes or
claims) shall be governed by and construed in accordance with the law of Hong
Kong.

 

20.2Each Party irrevocably agrees that the courts of Hong Kong shall have
exclusive jurisdiction to settle any dispute or claim arising out of or in
connection with this agreement or its subject matter or formation (including
non-contractual disputes or claims).

 

22

 

 

Schedule 1 (a) Fixed Assets

 

23

 

 

Schedule 1(b) Other Assets

 

24

 

 

Schedule 2 Types of Raw Materials

 

25

 

 

Schedule 3 Closing and Post Closing

 

26

 

 

Schedule 4 Warranties

 

27

 

 

Schedule 5 Unfinished Orders

 

28

 

 

This agreement has been entered into on the date stated at the beginning of it.

 

SIGNED by )   ) for and on behalf of ) Dolphin Products Limited ) /s/ Clarence
Chung   ) in the presence of: )     SIGNED by )   ) for and on behalf of )
Gaming Partners International ) /s/ Gregory S. Gronau Corporation ) in the
presence of: )     SIGNED by )   ) for and on behalf of ) /s/ Clarence Chung
Entertainment Gaming Asia Inc. ) in the presence of: )

 

29

